Citation Nr: 0533998	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  00-14 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

Entitlement to service connection for a lumbar spine 
disorder.

Entitlement to service connection for a left ear disorder.

Entitlement to service connection for a bilateral foot 
disorder, including as a result of a cold injury.

Entitlement to an increased initial rating for a left knee 
anterior cruciate ligament reconstruction and meniscus 
repair, with scar, currently evaluated as 10 percent 
disabling.

Entitlement to non-service connected pension.


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from March 1991 to September 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1999 and October 2000 
decisions by the Department of Veterans Affairs (VA) Denver, 
Colorado, Regional Office (RO).  The October 1999 decision, 
in pertinent part, denied service connection for a lumbar 
spine disorder, a left ear disorder, and a bilateral foot 
disorder.  In addition, the October 1999 decision granted 
service connection for a left knee disorder and assigned an 
initial disability rating of 10 percent.  The October 2000 
decision, in pertinent part, denied entitlement to a non-
service connected pension.

The Board remanded the claims in September 2003 for further 
development.  Such development was completed and the claims 
are again appropriately before the Board.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence does not reasonably show that the veteran 
has currently diagnosed chronic lumbar spine or left ear 
disorders.

3.  The evidence of record does not reasonably show that the 
veteran's bilateral pes planus had its origins during, or is 
otherwise related to, service, to include as a residual of a 
cold injury.

4.  The evidence of record reasonably shows that the 
veteran's left knee disorder has resulted in a non-adherent, 
non-painful scar, no instability, and essentially full range 
of motion with complaints of pain.

5.  The evidence of record does not reasonably show the 
veteran is precluded from gainful employment because of 
factors pertinent to his age, educational and employment 
background, and his disabilities.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated 
during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  A left ear disorder was not incurred in or aggravated 
during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

3.  A bilateral foot disorder, including pes planus, was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).

4.  A left knee anterior cruciate ligament reconstruction and 
meniscus repair, with scar, is not more than 10 percent 
disabling according to the schedular criteria.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5259 and 7804 (2005).

5.  The requirements for a nonservice-connected pension have 
not been met. 38 U.S.C.A. §§ 1501,1502, 1521; 38 C.F.R. 
§§ 3.340, 3.342(a), 3.655(b), 4.3, 4.7, 4.16, 4.17 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005).  
Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issues.  The communications, such as a letter 
from the RO dated in April 2004, provided the veteran with an 
explanation of what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the appellant with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the 
claims have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He has declined a 
hearing.  The Board does not know of any additional relevant 
evidence which is available that has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision.  A VCAA notice was not provided to the 
appellant before the RO decisions regarding the claim for 
benefits.  However, in Mayfield the Court noted that an error 
in the timing of the notice is not per se prejudicial and 
that to prove prejudice, the veteran had to claim prejudice 
with specificity.  In the present case, the Board finds that 
there was no prejudice to the veteran.  The Court in Mayfield 
noted that there could be no prejudice with an error in the 
timing of the VCAA notice if its purpose of affording the 
claimant a meaningful opportunity to participate effectively 
in the processing of the claim, was satisfied.  In other 
words, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter and was given an 
ample opportunity to respond.  The veteran has not claimed 
any prejudice as a result of the timing of the VCAA letter.  
Therefore, to decide the appeal would not be prejudicial 
error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Service Connection for Lumbar Spine Disorder

Factual Background

Service medical records indicate that the veteran was treated 
for complaints associated with his low back in March 1991.  
The diagnosis was low back pain.  A March 1994 service 
medical record noted that the veteran complained of low back 
muscle spasms after carrying a rucksack.  A March 1996 
service medical record reflected treatment for mechanical low 
back pain.

An August 1999 VA examination report noted that the veteran 
reported injuring his back initially in 1991.  He stated it 
was aggravated again in 1994.  X-rays of the lumbar spine, 
taken in conjunction with the examination, were interpreted 
as being normal.  The examiner stated that there was 
insufficient clinical evidence present to warrant a diagnosis 
of any chronic lumbar disorder.

A September 1999 VA treatment note reflected complaints of 
pain in the back.  No abnormalities were noted in the back.  
The diagnosis was back pain.

A November 1999 private treatment note reflected complaints 
of low back pain.  The diagnosis was low back discomfort.

A July 2000 VA treatment note indicated that the veteran 
complained of back pain.  The diagnosis was "chronic back 
pain, per the veteran."

A June 2001 private x-ray of the lumbosacral spine was 
interpreted as showing normal disc spaces, vertebral body 
heights and sacroiliac joints.  A March 2004 private x-ray of 
the lumbosacral spine was interpreted as being normal.

A January 2003 private treatment note reflected continued 
complaints of low back pain.  The diagnosis was low back 
pain.

A January 2004 private treatment note indicated that the 
veteran slipped on a concrete incline and complained of a 
sore back.  A June 2004 private treatment note reported that 
the veteran was seen for complaints of low back pain.  The 
diagnosis was functional low back pain.

A March 2005 private examination report was noted to be 
conducted at VA's request.  The veteran complained of low 
back pain, which started in 1991.  The diagnosis was 
backache.

The Board notes that the veteran's private treatment notes 
were developed at a correctional facility in which the 
veteran has been residing since 2000.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

In this case the clinical evidence does not document that the 
veteran has a currently diagnosed chronic lumbar spine 
disorder.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A. 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident resulted in a disability).  
Clinical evidence of record does reflect continued treatment 
for complaints of low back pain.  However, the Board notes 
that pain is not, of itself, a disorder for which service 
connection may be granted.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1361 (Fed. Cir. 2001) (unless a veteran 
suffers from an underlying disability or condition, such as 
loss of normal body working movements, joint disability, or 
muscle disability, then pain otherwise experienced is not a 
compensable disability).  Accordingly, in the absence of a 
currently diagnosed chronic disorder associated with the 
back, service connection for a lumbar spine disorder is 
denied.

III.  Service Connection for Left Ear Disorder

Factual Background

Service medical records indicate that the veteran was treated 
for complaints of left ear pain in June 1991.  He was 
diagnosed with otitis externa.  Service medical records do 
not contain other complaints, findings or treatment 
associated with a left ear disorder.

An undated VA treatment note, received in September 2000, 
noted that the veteran was treated for otitis externa.

Treatment records developed at the correctional facility 
where the veteran has resided since 2000 do not document any 
complaints, findings, or a current diagnosis associated with 
a left ear disorder.

Analysis

The evidence of record reflects instances of treatment for 
otitis externa once during service and once after service.  
However, a review of the clinical evidence does not 
reasonably support a finding that such isolated instances of 
treatment reflect that the veteran suffers from a chronic 
disability for which service connection may be granted.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  As the record does not adequately 
establish that the veteran suffers from a current chronic 
disorder of inservice origins, service connection for a left 
ear disorder is denied.

IV.  Service Connection for Bilateral Foot Disorder

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment associated with a bilateral foot 
disorder.

An August 1999 VA examination report noted that the veteran 
reported suffering cold injuries during service while 
standing outside in cold weather.  He indicated his boots 
were not warm.  He reported that he could not stand for long 
and experienced an achy throb in his feet.  X-rays, taken in 
conjunction with the examination, were interpreted as being 
normal.  The examiner stated that there was insufficient 
clinical evidence to warrant a diagnosis of any chronic 
disorder involving the feet.

A September 1999 VA treatment note indicated that the veteran 
was seeking treatment for complaints associated with left 
foot pain.  The diagnosis was left foot pain.

A December 1999 VA podiatry report noted that the veteran 
complained of pain and burning in both feet.  The veteran 
reported sustaining cold injuries to the feet in 1992, while 
in service.  The diagnoses were pes planus and residuals of a 
cold injury to both feet.

A December 2001 private treatment note indicated that the 
veteran complained of bilateral foot pain, which was worse in 
cold weather.  The diagnosis was bilateral flat feet.  An 
August 2002 private treatment note reflected complaints of 
pain in the left foot.  The diagnosis was bilateral pes 
planus.

Analysis

Initially, the Board notes that service medical records are 
silent with regard to complaints associated with either foot, 
to include complaints associated with cold exposure.  A 
review of the clinical records indicates that the August 1999 
VA examiner noted that there was insufficient clinical 
evidence available to diagnosis the veteran with a chronic 
bilateral foot disorder.  X-rays taken in conjunction with 
the August 1999 VA examination were interpreted as being 
normal.  Accordingly, while there is clinical evidence 
documenting a current diagnosis of bilateral pes planus, 
there is no clinical evidence linking such diagnosis to 
service.

The Board notes that while the December 1999 VA podiatry 
report indicated that the veteran experienced residuals of 
cold injuries to both feet, there is no objective evidence of 
record indicating that the veteran suffered from cold 
injuries during service, or that the examiner was relating 
such findings to service.  The Board is not, however, bound 
to accept medical opinions which are based on a history 
supplied by the veteran where that history is unsupported or 
based on inaccurate factual premises.  See Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 
Vet. App. 69 (1993).  In the absence of clinical evidence 
adequately linking the currently diagnosed disorder to 
service, service connection for a bilateral foot disorder, to 
include pes planus, or any cold injury residuals, is denied.

V.  Increased Rating for Left Knee Disorder

Factual Background

Service medical records indicate that the veteran injured his 
left knee and underwent an anterior cruciate ligament repair 
in 1995.

A May 1998 private treatment note indicated that the 
veteran's range of motion of the left knee was within normal 
limits.  The veteran did show some musculature atrophy of the 
left quadriceps.

An August 1999 VA examination report noted that the veteran 
complained of pain in his left knee.  On examination, flexion 
was limited to 20 degrees and extension was limited to 98 
degrees.  The veteran reported that there was pain with 
motion.  There were no abnormal movements or ankylosis of the 
knee.  Drawer, McMurray and Lachman signs were all negative.  
X-rays, taken in conjunction with the examination were 
interpreted as showing evidence of ligament repair, but were 
otherwise normal.  A 10-centimeter vertical scar was noted on 
the left knee.  It was noted to be well healed without 
adhesions.

A September 1999 VA treatment note reflected treatment for 
left knee pain.  The physician noted that the veteran was 
recently seen by a VA examiner, in August 1999, and no 
abnormalities were noted at that time.

A July 2000 VA treatment note indicated that the veteran 
complained of left knee pain.  The physician noted that the 
left lower extremity had decreased sensation compared to the 
right.

A December 2002 private treatment note reflected complaints 
of left knee pain.  On examination there was no edema of bony 
deformity noted.  The veteran had full range of motion.

A February 2003 private treatment note reported that the 
veteran's left knee was normal on examination.  It was noted 
that he had full range of motion with no laxity.

A September 2003 private treatment note reflected complaints 
of left knee pain.  Full range of motion was noted.  There 
was no laxity or edema.  A December 2003 private treatment 
note reported that the veteran complained of left knee pain.

A March 2005 private examination report noted that such 
examination was completed at VA's request.  On examination, 
left knee flexion was to 95 degrees.  Strength in the left 
leg muscles was noted to be 5/5.  No effusions were seen.  
Gait was normal.  No instability was felt on examination.  No 
locking was noted with range of motion.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection. This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection. The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date). See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time. Id.

Under Diagnostic Code 5257, for other knee impairment, 
including recurrent subluxation or lateral instability of the 
knee, a 10 percent evaluation is provided for slight 
impairment.  A moderate degree of impairment is to be rated 
20 percent disabling.  For severe impairment a 30 percent 
rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

Symptomatic removal of semilunar cartilage is assigned a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  
10 percent is the maximum rating available under this 
diagnostic code.

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is assigned in the case of flexion limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is assigned in the case of extension limited 
to 20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
assigned for limitation of extension to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

During the pendency of this appeal, changes were made in 
August 2002 to the Schedule for Rating Disabilities for skin 
disorders.  Under the old criteria, a scar which was 
manifested as superficial, tender, and painful on objective 
demonstration will be assigned a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2001).  Under the new 
criteria, a scar which is manifested as superficial and 
painful on examination will be assigned a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  
10 percent is the maximum rating allowed under either the old 
or new schedular criteria.

Analysis

Initially, the Board notes that the veteran's left knee 
disorder is currently rated under Diagnostic Codes 5259 and 
7804.  Evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2005).  
However, multiple ratings can be assigned using different 
diagnostic codes if none of the symptoms or criteria for a 
rating under a diagnostic code are duplicative of, or overlap 
the symptoms or criteria for the other diagnostic code under 
consideration.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

The current 10 percent rating is assigned under Diagnostic 
Code 5259.  The Board notes that 10 percent is the maximum 
rating available under this diagnostic code.  Initially, the 
Board notes that the clinical evidence does not support a 
finding that the veteran's left knee is productive of 
recurrent subluxation or lateral instability.  Accordingly, a 
separate compensable rating is not warranted under Diagnostic 
Code 5257.

A separate compensable rating is, likewise, not appropriately 
assignable under Diagnostic Codes 5260 or 5261 as clinical 
evidence of record does not reflect that flexion is limited 
to 45 degrees or extension is limited to 10 degrees.  
Accordingly, a separate compensable rating for the veteran's 
left knee disorder is not warranted under either of these 
diagnostic codes.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The veteran 
complains of pain on movement. However, the current 10 
percent evaluation contemplates pain on motion and also 
contemplate exacerbations of the service-connected 
disabilities.  See 38 C.F.R. § 4.1 (veteran's disability 
evaluation encompasses compensation for considerable loss of 
working time from exacerbations or illnesses).  The Board 
finds that the functional impairment described in the 
examination reports and by the veteran is indicative of no 
more than the impairment already contemplated by a schedular 
disability rating of 10 percent that is in effect for his 
left knee disorder.

The Board finds that the evidence of record does not support 
a separate compensable rating for the scar associated with 
the veteran's left knee.  Clinical evidence of record 
indicates that such scar is well healed with no adhesions.  
Accordingly, a rating in excess of 10 percent for the 
veteran's left knee is not warranted at this time.  In 
addition, the evidence does not raise a question that a 
higher rating is possible or warranted for any period of time 
from the veteran's claim to the present so as to warrant a 
"staged" rating due to significant change in the level of 
disability.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's left knee disorder alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of regular schedular standards at this time.  In 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.


VI.  Entitlement to Non-Service Connected Pension

Factual Background

The veteran was born in December 1971.  He has a high school 
education.  During active duty he held the military 
occupational specialties of logistics automation specialist 
and infantryman.  He has previously been employed at fast 
food restaurants and as a life guard.  The veteran has been 
incarcerated since 1997.

A July 2000 VA treatment note stated that the veteran was 
being treated for mild, recurrent, major depression.  The 
psychiatrist noted that the veteran was friendly and 
cooperative.  His speech was normal.  His mood was subdued 
and somewhat depressed.  His stream of thought was goal 
oriented and logical.  A September 2000 VA treatment note 
reported that the veteran was being treated for moderate, 
recurrent, major depression due to his being incarcerated.

A December 2000 rating decision noted that the veteran was 
assigned a 10 percent disability rating for his service 
connected left knee disorder.  In addition, the rating 
decision assigned the following ratings to the veteran's non-
service connected disorders: a left shoulder disorder was 
rated as 0 percent disabling; left ear hearing loss was rated 
as 0 percent disabling; otitis externa was rated as 0 percent 
disabling; a bilateral foot disorder was rated as 0 percent 
disabling; and a psychiatric disorder was rated as 0 percent 
disabling.

A January 2001 VA treatment note indicated that the veteran 
was being treated for mild, recurrent, major depression.

Private treatment notes dated from April 2001 through June 
2002 reflected continued treatment for dysthymia.

A March 2005 report from the veteran's prison social worker 
indicated that the veteran was being treated for dysthymia.  
The social worker also noted that the veteran was diagnosed 
with poly substance abuse and a personality disorder, not 
otherwise specified.  The social worker stated that it was 
"likely that the stressors of [the veteran's] childhood, the 
development of his personality in a disordered fashion, an 
unfortunate knee injury and subsequent 'addiction' may have 
rendered him unemployable."

A March 2005 private orthopedic examination was conducted at 
the request of VA.  The examiner diagnosed the veteran with 
arthritis and a backache.  He noted that he did not believe 
that "these medical conditions would permanently render it 
impossible for [the veteran] to follow a substantially 
gainful employment.

Criteria

Veterans who serve during a period of war for 90 days or more 
and are totally and permanently disabled as the result of a 
nonservice-connected disability not due to the veteran's own 
misconduct are eligible for a nonservice-connected disability 
pension. 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.342.  
A finding of total disability is warranted where the veteran 
experiences any disability that is sufficient to render it 
impossible for an average person to follow a substantially 
gainful occupation.  The "average person" standard is 
implemented by VA regulations, including 38 C.F.R. § 3.340(a) 
and 38 C.F.R. § 4.15 that also add that the total rating is 
based primarily upon the average impairment in earning 
capacity.  Further, 38 U.S.C.A. § 1502(a)(2) essentially 
provides that a veteran shall be considered permanently and 
totally disabled when such person is unemployable as a result 
of disability reasonable certain to continue throughout the 
life of the disabled person, or is suffering from any disease 
or disorder determined by the Secretary of VA to be of such 
nature or extent as to justify a determination that persons 
suffering therefrom are permanently and totally disabled.

Subjective factors for consideration are also included in 38 
C.F.R. § 4.15 which provides that in individual cases, full 
consideration will be given to such factors as unusual 
physical or mental effects in individual cases, peculiar 
effects of occupational activities, defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap or disability, and the effect of 
combination of disabilities.  In addition, 38 C.F.R. 
§ 4.17(b) states that where the veteran fails to meet the 
percentage requirements, but meets the basic eligibility 
criteria and is unemployable, consideration of 38 C.F.R. 
§ 3.321(b)(2) is appropriate.

Analysis

The veteran asserts that he is unemployable as a result of 
his disabilities.  However, there is no evidence of record 
indicating the veteran's unemployability is currently due to 
any factor other than his current incarceration.  The March 
2005 VA orthopedic examination report noted that the examiner 
did not believe that the veteran's orthopedic disabilities 
"would permanently render it impossible for [the veteran] to 
follow a substantially gainful employment."  The Board notes 
that the veteran has been incarcerated since he was separated 
from service and has been unable to seek gainful employment 
since that time.  Accordingly, as the evidence of record does 
not currently show that the veteran is unemployable due to 
his disabilities, as well as factors pertaining to his age, 
education, and occupational experience, entitlement to non-
service connected pension is denied.


ORDER

Entitlement to service connection for a lumbar spine disorder 
is denied.

Entitlement to service connection for a left ear disorder is 
denied.

Entitlement to service connection for a bilateral foot 
disorder, including as a result of a cold injury, is denied.



Entitlement to an increased initial disability rating for 
left knee anterior cruciate ligament reconstruction and 
meniscus repair, with scar, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to non-service connected pension is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


